 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGAL Construction, Inc., and Barry Kapusta. Case 6CA- 10606November 9, 1978DECISION AND ORDERBY CHAIRMAN FANNING( AND MIEMBERS JENKINSAND MEURPIIYOn September 5, 1978, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and counsel for theGeneral Counsel filed an answering brief in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge, tomodify his remedy.2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, GAL Construction, Inc.,Charleroi, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products. Inc.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2See Isis Plumbing & Heating Co., 138 NLRB 716 (1962), for rationale oninterest payments.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Thiscase was heard at Pittsburgh, Pennsylvania, on June 15,1978, pursuant to a complaint issued December 19, 1977,alleging that Respondent, GAL Construction, Inc., vio-lated Section 8(aX)(1), (3), and (5) of the National LaborRelations Act, as amended (29 U.S.C. 151, et seq.), referredto herein as the Act. Respondent, in its timely filed answer,denied committing any of the alleged unfair labor prac-tices.Upon the entire record in the case, including my obser-vation of the witnesses, and upon consideration of thebriefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, with its princi-pal office located in Charleroi, Pennsylvania, is engaged inroad and coal mine construction. During the 12 monthspreceding the issuance of the complaint herein, in thecourse and conduct of its business operations, Respondenthas performed services within the Commonwealth of Penn-sylvania valued in excess of $50,000 for persons who arethemselves directly engaged in interstate commerce. In itsanswer, Respondent admitted, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11 THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, as alleged in the com-plaint, that United Mine Workers of America, Local 1846,referred to as the Union or UMW Local 1846, is now, andhas been at all times material to this case, a labor organiza-tion within the meaning of Section 2(5) of the Act.111. THE ISSUESOn or about May 1, 1977,1 Respondent's employee, Bar-ry Kapusta, the Charging Party herein, filed a grievanceagainst Respondent concerning wage rates he alleged weredue him under a collective-bargaining agreement with theUnion. On May 2 Respondent and the Union held a griev-ance meeting at which Kapusta's grievance was resolved.The issues presented in this case are whether the evidenceshows that Respondent:(a) Violated Section 8(a)(1) of the Act by coercively in-terrogating employee Kapusta concerning the filing ofgrievances, threatening him with reprisals if he filed griev-ances, and by ordering him to resign from the Union.(b) Violated Section 8(aX3) and (1) of the Act by refus-ing to assign to employee Kapusta work covered by a col-lective-bargaining agreement and by refusing to pay himthe wage rate provided for by said contract because hefiled a grievance.(c) Violated Section 8(aX5) and (1) of the Act by refus-ing to comply with a grievance settlement.I All dates referred to hereinafter occurred in 1977, unless otherwise indi-cated234 GAL CONSTRUCTION, INC.IV THE ALLF.GED UNFAIR LABOR PRACTICESA. BackgroundBetween January and May Respondent employed ap-proximately four truckdrivers, who picked up building ma-terials and equipment, delivered them to Respondent's var-ious jobsites, and carted away refuse from those sites. Ofthe four truckdrivers, two, Barry Kapusta and WilliamBarr, were members of UMW Local 1846 during 1977.Barr's membership in UMW Local 1846 dated from Au-gust or September 1976. Kapusta joined UMW Local 1846in November 1976, at the instance of his supervisor. An-drew Witouski. Respondent classified Barr as a class "B"driver, due to his ability to handle all kinds of heavy equip-ment. Kapusta drove only triaxle tractor-trailer and stakebody trucks and was therefore given the lower class "C"rating.Respondent and UMW Local 1846 were parties to theNational Coal Mine Construction Agreement (referred toherein as NCMCA) which was effective from December23, 1974, to December 6. Respondent's employees who per-formed construction work at UMW coal mine sites werecovered by article II, section (a), of this agreement, whichrequired them to be members of the Union. Article I ofthat agreement limited its coverage as follows:This Agreement covers all work related to the devel-opment, expansion or alteration of coal mines, includ-ing the erection of tipples and preparation plants andother facilities placed in, on or around coal mines,sinking of shafts, slopes, drifts, or tunnels and all othersuch coal-related work that is performed by membersof the Association at or on coal lands, coal producingand coal preparation facilities owned or held underlease by signatories to the National Bituminous CoalWage Agreement of 1974 or any of them or by anysubsidiary or affiliate on the date of this Agreement,or acquired during its term which may hereafter (dur-ing the term of this Agreement) be put into productionor use.GAL's employees working at construction projects not lo-cated at UMW coal mine sites were represented underother contracts by various AFL-CIO building and con-struction trades unions, including the International Unionof Operating Engineers, Local 66, AFL-CIO. Some GALemployees were members of both UMW Local 1846 andan AFL-CIO union. Respondent assigned such dual unionmembers to work on UMW and AFL-CIO union jobsitesinterchangeably.In March 1977 Kapusta questioned Charles (Buck)Rush, UMW Local 1846's president and business manager,concerning some medical bills which Kapusta thoughtshould be covered by the UMW Local 1846 medical insur-ance plan. Rush informed Kapusta that Respondent hadnot made any benefit payments to the Union for Kapusta.Rush asked Kapusta what hourly wage rate he had beenreceiving and discovered that Kapusta was being paid a$5.07 hourly wage rather than the $7.58 hourly rate calledfor by the collective-bargaining agreement. At a later meet-ing, Rush advised Kapusta to file a grievance. Kapustaattempted unsuccessfully to resolve the wage rate discrep-ancy with Supervisor Witouski. On May I Kapusta filed agrievance concerning his hourly wage rate.B. The Alleged Refusal to Bargain1. The factsOn the afternoon of May 2, Respondent and the Unionconducted a grievance meeting. Tony Ruscitto, Respon-dent's secretary, and Supervisor Witouski represented Re-spondent. Rush represented the Union. Kapusta also waspresent. Truckdriver Barr was present at Rush's request,because in Rush's initial contact with Kapusta, Kapustahad charged that Barr was not receiving the proper wagerate. Barr remained at the meeting only a short time. Heleft after informing the parties that his rate was alreadystraightened out and that he was receiving the proper rate.The parties discussed Kapusta's wage rate at length. TheUnion argued that under the NCMCA, employees workingat mining sites operated by companies signatory to thatcontract were entitled to receive the contract wage rate. AsRespondent was a party to the NCMCA and Kapusta hadbeen working at Respondent's mining sites, Rush contend-ed that Kapusta should have been paid the $7.58 hourlywage rate provided by the contract for class C drivers.There was some discussion of whether Kapusta was actual-ly performing work at the Emerald site or just making de-liveries there. The parties agreed that because Kapusta wasmoving stone from place to place at the Emerald site, heshould be paid at the contract rate for days when he deliv-ered to that site. The essence of the settlement finallyagreed upon by the parties was that Respondent would payKapusta all monies due for work performed under theNCMCA.The basic conflict in this case concerning the grievancesettlement is whether Respondent agreed to pay Kapustathe NCMCA rate for work performed at the Carrick site.According to Ruscitto, no sites were specified in the settle-ment finally agreed upon. Kapusta testified that when theCarrick site was mentioned, Ruscitto nodded and Witouskisaid, "Okay." Rush testified on direct examination that hespecified the Carrick, Emerald, and Kirby sites as beingcovered under the NCMCA and Ruscitto agreed to payKapusta the contract wage rate for work performed atthose sites. However, on cross-examination, Rush retreatedfrom his assertion that Ruscitto had specifically agreed topay the contract rate for the Carrick site. Rush explainedthat Ruscitto had actually agreed only to the general prop-osition that all work covered by the NCMCA would bedone at the contract wage rate. He also conceded that Rus-citto never specifically agreed that the Carrick site was cov-ered by the NCMCA. Instead, according to Rush, Ruscittonodded his head, showing understanding of Rush's argu-ment. There is no showing that Ruscitto specifically agreedto pay Kapusta the contract rate for his work at Carrick.Rush testified that he only "assumed" that Respondenthad agreed that the Carrick site was covered by the con-235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract.2 During the grievance meeting, Rush asked Ruscittowhether McGal Coal Company, the company which hadcontracted with GAL to perform the work at Carrick, wasa signatory to the National Bituminous Coal Wage Agree-ment. Rush never asked whether GAL's Carrick site em-ployees were covered by the NCMCA or any UMW con-tract.Ruscitto's testimony and documents produced by Re-spondent, consisting of permits issued by the Common-wealth of Pennsylvania establishing the C('arrick operationas a reclamation project, reveal that the Carrick site wasnot a coal mine operation as described in the NCMCA.Instead, GAL was removing coal from the site as an inci-dent to a reclamation project seeking to prepare the landfor a housing development. In any event, in Respondent'sview, all of GAL's employees at Carrick were covered by acontract with Local Union No. 66, International Union ofOperating Engineers. GAL did not apply the NCMCA toits drivers when they worked at Carrick.2. Analysis and conclusionsThe General Counsel contended that Respondent vio-lated Section 8(a)(5) of the Act by refusing to abide by theterms of the grievance settlement agreement regarding theCarrick site.3Respondent GAL contended that it had fullylived up to the settlement agreement. I find that the evi-dence does not sustain the General Counsel's position. As Isee it, there was no agreement reached concerning the Car-rick site. Granted, the parties agreed that work done onsites covered by the NCMCA would be paid at the con-tract wage rate. However, the record establishes that Re-spondent reasonably believed that its employees at theCarrick site were not covered by the NCMCA and did notsay otherwise to the Union. The Union was misled only byits mistaken assumption that Respondent was agreeing topay the NCMCA rate to Barry Kapusta for his work atCarrick. This error did not bind Respondent. There is noevidence showing that Respondent specifically agreed topay Kapusta the contract rate for his work at Carrick, asGeneral Counsel insists. In sum, there was no meeting ofthe minds as to Carrick.I find no ground for finding a violation of Respondent'sbargaining obligation under the Act. The Company com-plied fully with its grievance settlement agreement. Ac-cordingly, I shall recommend dismissal of the allegationthat the Company violated Section 8(a)(5) and (1) of theAct by refusing to comply with the terms of the grievancesettlement.C. Alleged Interference, Restraint, and CoercionI. The factsOn May 2, before the grievance meeting, Kapusta re-! I have credited Rush's version of the conversation on cross and recrossexamination which in considerable part was corroborated bs Ruscitto. Incontrast to Kapusta, who gave a skimp) account. Rush seemed more con-scientious about providing a frank and full account of the discussion. There-fore. I have rejected Kapusta's version to the extent it conflicts with Rush'stestimony on cross-examination.See B. N Beard CompanY. 231 NLRB 191 !977)ceived a message to call Supervisor Andrew Witouski.When he reached him, Witouski said sarcastically,"Thanks a lot." Kapusta asked, "What for?" Witouski said,"You filed a grievance against us with the Union."On May 3, the day following the grievance meeting, Ka-pusta had two conversations with Witouski. The first con-versation occurred in the morning, in the presence of Re-spondent's corporate secretary. Anthony Ruscitto. WhenKapusta entered the office, Witouski asked him why hehad filed a grievance. Kapusta explained that he had notintended to file a formal grievance, but had wanted to re-solve the problem of his medical benefits. Later in the con-versation, Witouski said, "For a measly couple hundredbucks you almost lost your job."Later that day Witouski and Kapusta had another ex-change in the company driveway. Witouski was carrying aball bat with which he had been hitting rocks. He ap-proached Kapusta and told him that he had made a lot oftrouble for the Company by filing the grievance and said,"The next time you cause me any union problems, I amgoing to personally bust your nose." 4I find from Kapusta's uncontradicted testimony that to-ward the beginning of June, Supervisor Ray Burow in-structed Kapusta to sign a form declaring his resignationfrom the Union. When Witouski joined the discussion Ka-pusta asked whether this action was being taken because ofthe grievance. Witouski replied that it was not, adding thatthe Company had decided to "lay some guys off from theUMW." Kapusta asked if the "layoff" involved everyone,including those employees working at the Carrick site. Wi-touski replied that it did. Kapusta hesitated about signingthe form, after voicing fear of loss of his union medicalbenefits. Witouski telephoned Union President Rush, whoassured him that the benefits would continue to apply toKapusta and his family. Witouski passed this assurance onto Kapusta. Two days later, Kapusta signed the form andsent it to the Union.2. Analysis and conclusionsI find that Respondent violated Section 8(a)(l) of theAct on May 3, when Supervisor Witouski coercively inter-rogated and repeatedly threatened employee Kapusta re-garding his filing of a grievance. By asking Kapusta why hefiled his grievance and then implying in the following re-mark that he had endangered his job, Witouski violatedSection 8(a)( 1) of the Act. By this conduct Witouskicoerced, restrained, and interfered with employee rightsunder Section 7 of the Act.5Similarly violative of Section4Witouski testified first that he did not recall threatening Kapusta forfiling a grievance. When asked to explain what he meant by this answer,Wtouski became evasive and then denied ever threatening Kapusta. Incontrast. Kapusta testified about these incidents in a full and forthrightmanner. Accordingly. I have credited Kapusta's account of this conversa-tion.Sec. 7 of the Act states:Employees shall have the right to self-organization, to form. join. orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othcr mutual aid or protec-tion. and shall also have the right to refrain from any or all of suchactivities.236 GAL CONSTRUCTION. INC.8(a)(1) of the Act was Witouski's warning that Kapustawould suffer physical injury if he again filed a grievanceagainst GAL.I also find that Respondent interfered with, restrained,and coerced Kapusta in the exercise of his rights guaran-teed by Section 7 to belong to a union when SupervisorsBurow and Witouski ordered Kapusta to resign from theUnion. Such conduct violated Section 8(a)( ) of the Act.D. The Alleged Discrimination1. The factsOn May 2, the date of the grievance meeting, GALgranted William Barr, GAL's other union driver, a wageincrease of $1.43 an hour, raising his hourly pay from $6.50to $7.93. This $7.93 hourly rate was the NCMCA rate forhis class B driver classification prior to the most recent14-cent cost-of-living increase. Barr received the wage in-crease in his next paycheck, on May 4, for the period fromApril 26 to and including May 2. Respondent's payrollcomputations for that payroll were completed and sent outof its office by noon on May 2.Kapusta, a class C driver, received no wage increase andcontinued at the $5.07 hourly rate he had received beforethe grievance meeting. Although the payroll departmentwas authorized to pay Kapusta the $7.58 NCMCA hourlyrate for class C drivers when he worked at sites covered bythe contract, the payroll records indicate that he was notpaid at this rate, except for the backpay from the grievancesettlement regarding his work at the Emerald Mine. Thus, Ifind from the records that after May 2 Kapusta did notperform at any sites covered by the contract.2. Analysis and conclusionsThe complaint alleges that from May 2, the date of thegrievance meeting, to the date of Kapusta's last employ-ment with Respondent, Respondent refused to assign Ka-pusta to work covered by the Union and refused to payhim the contract wage rate. At the same time, according tothe complaint, Respondent assigned such work and paidthe contract rate to employee Bill Barr, whose work wassimilar to Kapusta's.The General Counsel has not substantiated the allega-tion of disparate assignment of work. On the contrary, Ka-pusta testified that following the grievance meeting Barrworked I day at the Emerald Mine while Kapusta worked2 days at the same site.Turning to the remaining alleged discrimination, the rec-ord established that on May 2. the date of the grievancemeeting, Respondent granted Barr a wage increase of $1.43per hour. while Kapusta continued at his previous wvagerate. The General Counsel contended that by paying Barrat the contract rate, while continuing to pay Kapusta at his" The record is not clear on thl mlltier. Although Kaiputa testIlcd thaihe worked 2 davs at the f merald Mine, it is unclear hether he a., mnercl\delivering to the site (in which case his normal wage rate vsould he p lid orwhether he was making several stops in the site iin ihich case ithe (( MCArate would apply).much lower rate, the Company discriminated against Ka-pusta in violation of Section 8(a)(3) and (I) of the Act.GAL argued that it awarded the wage increase to Barr andwithheld a wage increase from Kapusta after assessing therelative merit of each employee's job performance. I findmerit in the General Counsel's contention.Contrary to GAL, I find that the Respondent deniedKapusta a wage increase in retaliation for his gnevance.Kapusta filed his grievance and pressed it to resolution.Respondent knew of this activity and expressed hostilitytoward such activity on the morning of the grievance meet-ing and later, on May 3. No such hostitlity was directed atBarr., who did not file a grievance, and who received a$1.43 hourly wage increase, in hand, 2 days after the grievs-ance meeting. The record shows that as late as noon onMay 2, Respondent could have made and implemented itsdecision to give Barr that increase. Kapusta, who filed thegrievance, received no increase and was the target ofWitouski's hostile remarks early that same day. Thus. Ifind ample evidence to support the General Counsel's posi-tion.The Company attempts tojustify its disparate treatmentof Kapusta by arguing that Barr's raise was a ment in-crease, granted because Barr had a better driving recordand could handle more kinds of equipment than Kapusta.I find this argument unconvincing. Ruscitto testified thatBarr first asked for a wage increase some time in April andthat he decided to grant the request based on Respondent'sneed of Barr's services and the possibility that Barr wouldgo elsewhere if he did not receive a raise. However, Re-spondent leaves unexplained the timing of the implementa-tion of the request and the concomitant neglect to accordKapusta a comparable wage increase as a class C driver.This element, together with Respondent's expressions ofhostility toward Kapusta's grievance, persuade me that Re-spondent rewarded Barr for withdrawing from the griev-ance proceeding and punished Kapusta because he pressedhis grievance. Thus, I find that by discriminating againstKapusta by not granting him the contractual pay rate duehis classification because he filed the grievance under acollective-bargaining agreement. the Company violatedSection 8(a)(3) and (I ) of the Act.CON(I. USiONS OF I.AWI. Respondent GAL Construction, Inc., is, and at alltimes material herein has been, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. United Mine Workers of America. l.ocal 1846, isnow, and at all times material herein has been. a labororganization within the meaning of Section 2 5) of the Act.3. Respondent did not violate Section 8(a) 5) and (I ) ofthe Act by refusing to abide by the terms of a grievancesettlement agreement.4. By interrogating Barry Kapusta regarding his filing ofa grievance. by threatening him with discharge and physi-cal harm if he continued to file grievances. and by orderinghim to resign from the Union. Respondent has interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, thereby engag-237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in unfair labor practices violative of Section 8(a)(1) ofthe Act.5. By discriminating against Barry Kapusta regardinghis rate of pay because of his filing a grievance, Respon-dent has committed an unfair labor practice violative ofSection 8(a)(3) and (1) of the Act.6. Respondent did not violate Section 8(a)(3) and (1) ofthe Act by refusing to assign work covered by a collective-bargaining agreement to Barry Kapusta.7. Respondent did not otherwise violate the Act.8. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having further found that Respondent denied a wageincrease to Barry Kapusta because he engaged in protectedunion activity, I will also recommend that Respondent beordered to make him whole for his loss of earnings sufferedas a result of that discrimination from the date of suchdenial until the date on which the appropriate wage in-crease becomes effective, together with interest thereon tobe computed in accordance with the policy set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby make the following recommended:ORDER7The Respondent, GAL Construction, Inc., Charleroi,Pennsylvania, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating employees concerning their filing ofgrievances.(b) Threatening its employees with physical violence,loss of employment, or other reprisals because they en-gaged in union activity or because they filed grievancespursuant to a collective-bargaining agreement.(c) Ordering employees to resign from United MineWorkers of America, Local 1846, or any other labor orga-nization.(d) Discriminating against employees with regard torates of pay or other conditions of employment becausethey have filed grievances pursuant to a collective-bargain-ing agreement.(e) In any other manner interfering with, restraining. orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make Barry Kapusta whole for any loss of pay hemay have suffered by reason of the discrimination againsthim, in the manner set forth in The Remedy of this Deci-sion.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back-pay due under the terms of this recommended Order.(c) Post at its Charleroi, Pennsylvania, plant copies ofthe attached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notice is not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.7In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.s In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity togive evidence, the National Labor Relations Board foundthat we violated the National Labor Relations Act andordered us to post this notice. We intend to abide by thefollowing:The National Labor Relations Act give all employeesthe following rights:To organize themselves.To form, join, or help unions.To choose a union to represent you in bargainingwith us.To act together for your common interest or pro-tection.To refuse to participate in any or all of these ac-tivities.WE WILL NOT interfere with your rights.WE WILL NOT interrogate you concerning your activi-ties in support of the United Mine Workers of Amer-ica, Local 1846, or any other union, including the fil-ing of grievances under a collective-bargainingagreement.WE WILL NOI threaten you with loss of job, physical238 GAL CONSTRUCTION, INC.violence, or other punishment for engaging in unionactivities, including the filing of grievances.WE WILL NOT order you to resign from the UnitedMine Workers of America, Local 1846, or any otherunion.WE WILL NOT discriminate against you in your wagerate, or in any other manner, because you engaged inunion activity, including the filing of grievances.WE WILL pay Barry Kapusta the wages he lost be-cause of our discrimination against him for filing agrievance with United Mine Workers of America, Lo-cal 1846.GAL CONSTRUCTION, IN(239